United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Randolph Odell Williams Sr.	:
Application No. 16/422,621			:		Decision on Petition
Filing Date: May 24, 2019			:				
Attorney Docket No. PI00-0820-PEPP-001	:
						:
Inventor: Randolph Odell Williams Sr.	:
Application No. 17/803,174			:		
Filing Date: May 24, 2019			:				
Attorney Docket No. PI00-0820-PEPP-001	:
	

This is a decision on a renewed petition under 37 C.F.R. § 1.182 filed July 21, 2022.

The petition is granted.

Application No 16/422,621 was filed with the following items on May 24, 2019:

	(1)	Filing fee, search fee, and examination fee,
	(2)	Specification (5 pages excluding claims),
	(3)	Claims (1 page),
	(4)	Drawings (1 page),
	(5)	Application data sheet (“ADS”) (8 pages),
	(6)	Inventor declaration (1 pages), and
	(7)	Certification of Micro Entity Status.

A petition under 37 C.F.R. § 1.182 was filed with a corrected ADS on October 8, 2021.  The petition requests the Office remove the specification (including claims and abstract) and drawings filed May 24, 2019, from the file wrapper for this application and process the papers as a new application with a filing date of May 24, 2019.

The Office issued a decision dismissing the petition on May 25, 2022, based on the omission of a benefit claim in the corrected ADS.

The renewed petition and a corrected ADS including the benefit claim were filed on July 21, 2022.

Applicant has satisfied the requirements to have the specification (including claims and abstract), drawings, and the new corrected ADS moved to a new application with a filing date of May 24, 2019.   The Office will not transfer any fees to the new application or transfer any papers other than the specification, drawings, and new corrected ADS.


The Office has removed the specification (including the claims and abstract) and drawings     filed May 24, 2019, and the corrected ADS filed July 21, 2022, from the file for Application    No. 16/422,621 and placed them in the file for Application No. 17/803,174.  The Office will accord Application No. 17/803,174 a filing date of May 24, 2019, which is the date the specification (including claims and abstract) and drawings were submitted in Application         No. 16/422,621.

Application No. 17/803,174 is being returned to the Office of Patent Application Processing to accord the application a filing date of May 24, 2019, the date the specification, claims, abstract, and drawings were submitted in the original reference filing application, and for further processing.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions